Citation Nr: 1423942	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the issue of the character of the appellant's discharge from military service.

2.  Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:  North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1969 to November 1969 and from November 1969 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the July 2013 hearing.  The remaining documents are either irrelevant or duplicative of the evidence in the paper file.


FINDINGS OF FACT

1.  The appellant had active military service from March 1969 to June 1972.

2.  In August 1977, March 1979, June 1979, September 1979, May 1981 and November 1983 administrative decisions, the RO determined that the appellant was discharged for being absent without authority (AWOL) for a period greater than 180 days.  Therefore, it was determined that the appellant's discharge was a bar to all VA benefits based on his period of service from November 1969 to June 1972.  The appellant did not appeal the 1983 decision.

3.  The evidence received since the 1983 administrative decision relates to an unestablished fact necessary to substantiate an exception to the bar from VA benefits.

4.  The appellant requested a discharge for the good of the service under Chapter 10, Army Regulation (AR) 635-200, in May 1972, in lieu of trial by court martial for an offense punishable by a bad conduct or dishonorable discharge.  He was discharged from active military service in June 1972 under other than honorable conditions due to being AWOL for a period greater than 180 days without compelling circumstances.

5.  The evidence does not show that the appellant was insane at the time of his being AWOL and does not show any compelling circumstances for the absence.

7.  No upgrade of the appellant's discharge under other than honorable conditions to an honorable or general discharge has been granted by the Army Board of Correction of Military Records.


CONCLUSIONS OF LAW

1.  The 1983 administrative decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013).

2.  New and material evidence has been received since the most recent administrative decision to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The appellant's service from November 1969 to June 1972 resulted in an other than honorable discharge due to being AWOL for at least 180 days; that discharge is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the new and material aspect of this claim, VA's duties to notify and assist the appellant are considered met as this portion of the claim is granted.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Here, the appellant was informed via multiple letters prior to the most recent adjudication what was necessary to substantiate his claim:  upgrade of his discharge status or a finding of insanity or compelling circumstances.  The appellant has demonstrated actual knowledge of the requirements, consistently arguing that his discharge status was changed and that he was insane at the time of his going absent without leave (AWOL).  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This has been met. The Veteran's service treatment and personnel records are associated with the claims file.  VA obtained a medical opinion from a psychiatrist that fully examined the relevant evidence of record, provided an opinion, and provided a supporting explanation.  The Board finds that opinion report adequate.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

New and Material Evidence

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In multiple administrative decisions, the RO determined that the appellant's discharge from service in June 1972 was a bar to VA benefits as appellant was AWOL for a total of 430 days.  The appellant's conduct had rendered him subject to a trial by court martial, which could have led to a bad conduct or dishonorable discharge; however, the evidence showed that he requested a discharge for the good of the service in lieu of a court martial.  The RO noted that there did not appear to be compelling circumstances or any reasonable grounds to believe that the appellant was "mentally defective, deranged, or abnormal" at the time of his misconduct.  Moreover, the evidence showed that he understood that he would receive a discharge under other than honorable conditions and he agreed to accept such discharge.  Therefore, it was determined that the appellant's discharge was under dishonorable conditions and it was a bar to all VA benefits based on his period of service from November 1969 to June 1972.

The evidence submitted since the 1983 administrative decision includes evidence that constitutes new and material evidence sufficient to reopen the issue because it was not previously of record and it addresses the appellant's mental state when he went AWOL.  The Board finds that this evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim regarding whether the character of the appellant's discharge is a bar to the receipt of VA benefits, and raises a reasonable possibility of substantiating the claim.  Accordingly, the issue is reopened. 

Character of Discharge

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under various conditions, only one of which applies here:  by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  Exceptions to this condition include where "such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such a prolonged absence" and where the person is insane at the time of the offense.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6) (emphasis added).  

The following factors are for consideration in determining "compelling circumstances":  (i) length and character of service exclusive of the period of prolonged AWOL; and (ii) reasons for going AWOL.  38 C.F.R. § 3.12(c)(6)(i-iii).  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Reasons for going AWOL for consideration include family emergencies or obligations, or similar types of obligations or duties owed to third parties, and are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354. The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

The types of behavior identified as insanity in 38 C.F.R. § 3.354(a) does not include a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  It held that the term "become antisocial" in the regulation referred to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  It was indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOPGCPREC 20-97 (May 22, 1997).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

In general, VA recognizes changes in discharge status issued only by a board for correction of records.  38 C.F.R. § 3.12(e).  An honorable or general discharge issued on or after October 8, 1977, by a discharge review board, sets aside a bar to benefits imposed under by regulation, but not by statute.  38 C.F.R. § 3.12(g).  Here, as indicated by the initial discharge by the Army and the Army Discharge Review Board (ADRB) and as further discussed below, the bar to benefits is based on the appellant going AWOL, a statutory bar under paragraph (c), and thus any upgrade by the ADRB does not remove the bar to benefits.  

Turning to the evidence of record in this case, the appellant's DD-214 indicates that his military occupational specialty (MOS) was clerk typist.  The appellant enlisted in March 1969 and he received an honorable discharge in November 1969 for the purposes of reenlisting.  From August 1969 to December 1969, he served in Germany.  He reenlisted specifically to go to the Republic of Vietnam.  He served in Vietnam as a brigade casualty clerk from January 1970 to January 1971.  For that period of service, he was awarded the Bronze Star Medal, the Army Commendation Medal, and a letter of appreciation for his service.  He extended his service in Vietnam and returned to the United States on leave in January 1971.  However, while home on leave, the appellant went AWOL and did not return to Vietnam.  After returning to military control at Fort Knox, Kentucky, he received an Article 15 for an AWOL period of 180 days; specifically, from January 12, 1971 to July 20, 1970.  He immediately went AWOL again from September 17, 1971 to March 14, 1972.  Upon return to military control for the second time, he requested a discharge in lieu of a court martial action for an AWOL period of 241 days.

In the appellant's undated request for an undesirable discharge, he indicated that he began using drugs during his Vietnam service.  He reported that he completed 12 months in Vietnam and extended for six more months.  He stated that he took 30 days of leave and returned home to discover that his mother had experienced a nervous breakdown and that the girl that he planned on marrying had married another man and was pregnant.  He related that he was "doing any kind of drug [he] could get [his] hands on and also drinking heavily."  He indicated that, in February 1971, he turned himself into military authorities at Fort Knox and informed them that he was AWOL.  He stated that he was given a direct order to report back to his unit in Vietnam; however, he decided that he was not going back and he went AWOL for another six months.  In July 1971, he indicated that he turned himself back in to military authorities and told them that he had extreme family problems.  He reported that he received a field grade Article 15, a suspension, and fine.  He stated, "I thought that since I had been given a chance and the fact that my wife was pregnant, I should try and stick it out in the [A]rmy.  I still hated every day in the [A]rmy and I just couldn't readjust to the military.  I once again started taking drugs and drinking excessively, any way that I could escape the reality of being in the [A]rmy."  

He reported that he went AWOL for a third period of time in September 1971 and he remained AWOL for eight months.  He stated, "During the eight months[,] I got off drugs and stopped drinking some.  I was advised while I was gone by my civilian attorney and senator that I should return to military control and request that I be discharged.  Also while I was gone my wife had a baby.  I now have a six week old son.  Again I turned myself in to Fort Knox [personnel control facility (PCF)] on 15 May 72 and have since been in the stockage.  I still hate the [A]rmy and know that I will never adjust again."  He concluded that he had been AWOL at different intervals since January 6, 1971, for a total of 15 months.  He noted that he had 23 months good time, and wanted out "at any cost."  He stated he was requesting an undesirable discharge to save the Army time and money and for him to be able to return to his wife and son.  He noted that he understood "that upon receiving this type of discharge [he would] not be entitled to any benefits whatsoever and [he] hereby waive[d] all other rights."

In a May 1972 memorandum to the commanding officer of the Army PCF at Fort Knox, the commanding officer of the Special Processing Company recommended that the appellant's request for a discharge for the good of the service be approved.  He noted that the appellant's conduct had rendered him triable by court martial under circumstances which could lead to a bad conduct or dishonorable discharge.  He indicated, that based on the appellant's previous record, punishment could be expected to have "minimal rehabilitative effect and the total lack of any ultimate benefit to the [A]rmy or society accomplished by punishment" seemed to justify granting the request.  He also noted that there did not appear to be any reasonable ground to believe that the appellant was mentally defective, deranged, or abnormal at the time of his misconduct.  In May 1972, the commanding officer of Headquarters at Fort Knox approved the request, and noted that the appellant would be discharged from the Army under the provisions of Chapter 10, AR 635-200, for the good of the service.  The appellant was subsequently provided with an undesirable discharge certificate.  

Service treatment records do not reflect evidence of a mental illness rising to the level of "insanity."  In a May 1972 separation examination, the examiner noted a normal clinical psychiatric evaluation.  In an associated report of medical history, the appellant acknowledged that he had depression or excessive worry; however, in his review of his present health, he stated, "I'm good."

In May 1977, the appellant petitioned the Department of Defense (DoD) Special Discharge Review Program (SDRP) for a recharacterization of his discharge to an honorable discharge.  The SDRP found that the appellant met the criteria of the program; the discharge was changed to a general discharge under honorable conditions.  The SDRP determined that the appellant met the primary criteria for an upgraded discharge because he received a United States decoration other than a service medal and he satisfactorily completed an assignment in Vietnam in support of operations in South East Asia.  The SDRP noted that the appellant's discharge was changed to a general discharge under honorable conditions because his service was not sufficiently meritorious to warrant an honorable discharge, notwithstanding the fact that he met the primary criteria for an upgraded discharge.  

In April 1978, the appellant petitioned the Army Discharge Review Board (ADRB) to affirm the May 1977 DoD SDRP findings that his discharge be upgraded to a general discharge under honorable conditions.  In a preliminary review, the ADRB did not affirm the upgraded discharge.  The ADRB reviewed the appellant's record and voted not to affirm the discharge awarded under the SDRP.  The ADRB noted that the members considered the appellant's awards of the Army Commendation and Bronze Star Medals while he served in Vietnam, and his completion of a previous tour in Vietnam; however, they were unable to grant relief based on the appellant's service after he reenlisted.

In a June 1978 statement, the appellant reported that, since the beginning of his periods of AWOL, he had severe problems with alcoholism.  

During a November 1978 hearing at the RO, the appellant contended that he deserved VA benefits for his service and that the upgraded discharge from the DoD SDRP in May 1977 should be honored by both the VA.  He testified that he was an alcoholic, that the disease was extremely aggravated during his military service, and that he had no knowledge of the disease during his overseas duty.  He indicated that during his service in Germany, he reenlisted in order to be sent to Vietnam.  He reported that, while in Vietnam, he was in charge of all brigade casualty reporting and he flew many dangerous flights to ensure fast, accurate casualty reporting and medical evacuation.  He indicated that he advanced to E-5 and he was awarded the Bronze Star.  He stated that "[a]lthough the records show no indication of the use of alcohol and drugs, my alcoholism progressed drastically."  He testified that he drank heavily during his service in Vietnam.  He related that he extended for six months after his first year in Vietnam and he returned to the United States on leave.  He testified that, at the time he left Vietnam to return home on leave, he intended to return to Vietnam, but when he got home there were "extreme family problems," including the separation of his parents and their excessive drinking.  He reported that he became aware of his own alcoholism while he was home on leave and he determined that he was unable to return to duty.  He stated, "I knew I could have requested extended leave time to resolve my problems at home but my drinking had become too[] irrational.  I chose to run and escape reality."  He testified that it was his drinking that prevented him from returning to Vietnam, and he acknowledged that it was not his family problems that prevented him from returning to duty.  He indicated that he continued to drink heavily and, during his first period of AWOL, his girlfriend became pregnant and they married.  He related that, after his son was born, he turned himself into the Army.  He reported that he was "treated with courtesy by the Army because of [his] rank and superb record."  He stated that he received a field grade Article 15 for his AWOL period of 180 days and he was reassigned to Fort Knox in an administrative position.  He reported that he tried to continue his duty, but it "aggravated" his alcoholism, and he went AWOL a second time and returned home to his wife and son for approximately eight months.  He reported that he returned to Fort Knox and he requested an undesirable discharge.  He stated that, while in the post stockade, he wrote a letter to the commanding officer and "confessed [his] addiction to alcohol" and informed the commanding officer that he could no longer perform his duties as a soldier.

In July 1979, the ADRB re-reviewed the appellant's petition for an upgraded discharge, pursuant to Public Law 95-126.  The ADRB affirmed the DoD SDRP upgraded discharge from May 1977.  In the appellant's petition to the ADRB, he stated that he was requesting an upgraded discharge for eligibility for VA benefits.  He indicated that he was discharged due to his alcoholism, which he "hid to a great deal in service."  He attributed his periods of AWOL to his alcoholism.  The ADRB rejected the appellant's stated reason for his discharge as alcoholism and, instead, noted that the evidence showed that the appellant requested a discharge for the good of the service for a period of AWOL in excess of 240 days.  The ADRB stated, "There is also nothing in the record to support [the appellant's] claim of alcoholism while in service and no documentation has been submitted by him to substantiate his claim."  However, the ADRB determined that a change in characterization of service was warranted by the DoD directive.  Thereafter, a DD-215 was issued and the appellant's discharge was upgraded to a general discharge under other than honorable conditions.

August 1984 private hospital reports showed that the appellant was admitted to the hospital's psychiatric unit.  The reports documented a diagnosis of posttraumatic stress disorder (PTSD) and continuous opiate dependence.  During a July 2004 VA psychiatric consultation, the appellant indicated that he had been on a methadone maintenance program for many years for heroin addiction dating from his military service in Vietnam.  The psychiatrist diagnosed PTSD, major depressive disorder, and substance abuse disorder.  

In an August 2004 VA mental health note, the appellant reported a history of PTSD secondary to his service in graves registration in Vietnam.  He related that his first diagnosis was in the 1980s, but he was never treated for PTSD due to his chronic drug abuse.  The psychologist diagnosed prolonged PTSD secondary to service in Vietnam.  However, in a September 2004 VA telephone contact note, the psychologist noted that the accuracy of the PTSD diagnosis was, "of course, dependent upon [the appellant's] report."

In an October 2006 statement, the appellant reported that his records indicated that he went from being an excellent soldier to going AWOL after his tour in Vietnam.  He stated, "I advanced to Specialist 5th class in less than [two] years, which shows I was a good soldier."  He indicated that he never used drugs or alcohol before he enlisted, but he began using drugs and alcohol during service "to deal with [his] war experiences."  He related that he hid his addiction, so he never received any counseling or treatment during service.  He stated, "I made bad decisions while I was AWOL, and was incapable of making the right ones due to my war trauma, addiction problems[,] and family situation."  He related that he returned home from Vietnam and found his family in turmoil, that he had been heavily drinking and using drugs in Vietnam, and his drinking became worse when he tried to deal with his family hardships.  He reported that he was the oldest son and he had to take care of everyone.  Specifically, he noted that his parents died nine months apart and he was left to take care of an ill brother during the first period that he was AWOL.  

In an April 2009 private psychiatric evaluation, the appellant's substance abuse therapist noted a past history of heroin addiction and that the appellant had been taking methadone "since the Army put him on it in 1972."  The appellant reported that he became addicted to heroin while he was working in graves registration in Vietnam.  He indicated that he knew from the day he returned home from Vietnam that "something wasn't right."  He described being greeted at the Fort Lewis, Washington, airport by angry, rioting Americans, who called him a baby killer and spit on him.  He stated that he did not know what was happening to him, but he no longer felt safe in his own country or in society in general.  

In his report, the therapist included the following history provided by the appellant:

Also, upon arriving home[,] [the appellant] became painfully aware that his family had suffered tremendously while he was gone.  No one had told him that his [m]other had suffered a nervous breakdown, and his father, a retired coal miner, had suffered a heart attack, and because of black lung disease[,] he had both [of] his legs amputated.  His younger brother of ten, who was born disabled, was being sustained on a dialysis machine, and desperately needed a kidney transplant.  When his 30 days were up and it came time to return to duty, he knew he was in no condition to be able to perform his duties.  He was so confused[,] he could no longer make decisions.  He felt guilty about being AWOL, angry and frightened about the hatred toward soldiers by other Americans, and very upset about his family's hardships.  He was the oldest and only son left to take care of his family.

Further, in the therapist's evaluation, he noted that the appellant became unable to live in society, fell apart, and he retreated, alone, to the woods of Appalachia.  When he turned himself in to military authorities at Fort Knox, he reported that he completed a report of medical history and he indicated that he was suffering from depression and excessive worry.  He stated that the military physician made no further examination or report on the appellant's mental condition at that time.  The therapist opined that it was more likely than not that the appellant was not sane, after he completed his last deployment.  The therapist reasoned that for a soldier to have excelled as the appellant did in Germany and in Vietnam, and then run away from the Army and his family as he did; he would have had to have been insane at the time.  The therapist noted that he had been working with the appellant for approximately one year and that he had reviewed and examined his military and medical.  In addition, at the bottom of the therapist's April 2009 report, the appellant's treating family medicine physician noted that he had treated the appellant for approximately 15 years, and he concurred with the substance abuse therapist's opinion.

In a June 2009 statement, the appellant contended that he was insane at the time of his periods of AWOL.  He noted that it should be obvious that his duties in Vietnam, handling multiple bodies of casualties, had detrimental psychiatric effects.

During an August 2010 hearing before the Decision Review Officer (DRO) at the RO, the appellant testified that his MOS in Vietnam was brigade casualty specialist, not clerk typist, as indicated on his DD-214.  He stated that he was stationed with the 196th Infantry and the unit was "engaged with the enemy constantly."  He indicated that his company's mission was to retrieve soldiers killed in action and prepare them for transport to be flown home.  He reported that he finished his tour of duty in Vietnam and he volunteered to go back.  He indicated that he was going to take 30 days of leave and then return to his unit.  He related that he wanted to make a field commission when he returned to Vietnam.  He stated that he thought that everything would be okay once he got home, but that he was a a sick man when he came home because the military experiences had physically and mentally damaged his body.  He noted that he returned home and he found out that his mother had a nervous breakdown and his younger brother was in the hospital being maintained on a feeding tube.  

In describing the events that led up to his first AWOL, the appellant stated: 

Well, when I came home from Vietnam[,] I was suffering horribly from nightmares about horrible experiences which were indescribable horrors of mutilated bodies and also many times when we could not get that... (inaudible)... the stench of death in the tropical heat in Vietnam is a horrible smell.  If you never experienced it[,] you have no idea what it does to a person.  I would wake up in the middle of the night, my body covered in sweat, crying like a baby.  Many times I would just go into the woods and stay there for days at a time[,] avoiding all human contact.  Why did I do that?  I'm not sure, but many times while in my other place... because there are many people, I would imagine looking at male passer-bys that I would see the faces of dead [s]oldiers I had seen in Vietnam...

...When I returned to the states, it was at the height of the anti-Vietnam War demonstrations.  We deplaned from the Air Force Base, we were screamed at, called baby killers[,] and even spat upon.  The trip back home was... was not much better between this and the mental state from the horrors I experienced in Vietnam.  I just stayed home due to what I had just described.  I just never reported back.

During the hearing, the appellant reported that he did not seek psychiatric care until after he was discharged from the Army in the fall of 1972 at a VA facility, before PTSD was a recognized diagnosis.  During the hearing, the appellant testified that his discharge was upgraded to a general discharge under honorable conditions.  He stated, "The Army recognized that what I had experienced in Vietnam was far and above any normal experiences to be expected.  They[,] therefore[,] recognized that these experiences had clouded my judgment and that I was not in any right or rational mindset... The Army determined that my lengthy AWOLs w[ere] due to...uh.. war trauma, is how they put it... war trauma.  They started calling it PTSD about '80, I think..."

In an October 2010 statement, a friend indicated that he had known the appellant since first grade and that they had joined the Army together.  He reported that they were separated following training.  He stated that he always kept in touch with the appellant, and that the appellant was"a different person when they came back from Vietnam.  He related that the appellant told him that he was having problems adjusting to life after Vietnam, and that is the reason that he went AWOL.

In his February 2011 substantive appeal, the appellant expressed his disagreement with the RO's determination that he was sane at the time of his offense.  He asserted that his AWOL was due to PTSD or war trauma.  He noted that the Army upgraded his discharge twice to a discharge under honorable conditions.  He contended that the bar to benefits should not apply in his case because he had service-connected injuries, including PTSD and exposure to Agent Orange.  In a February 2011 statement addressed to the DRO, the appellant reiterated that he worked in brigade casualty during his service in Vietnam, despite his DD-214 that listed his MOS as clerk typist.  He stated that he retrieved bodies from the battle field in Vietnam and readied them for transport to Chu Lai.  

In a May 2011 VA medical opinion, a psychiatrist noted that he had reviewed the claims file to provide an opinion as to whether the appellant was insane during a period of AWOL for more than 180 days, either between January 12, 1971 to July 19, 1971 and/or between September 17, 1971 to March 14, 1972.  The psychiatrist indicated that he referred to the specific definition of insanity provided in the record:  that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been and grafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from their normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from those accepted standards of the humanity to which by birth and education table long as to lack the adaptability to make further adjustment to the social customs of the community in which they reside. The VA psychiatrist noted that it was clear that the appellant admitted to alcohol dependence, which affected his behavior and judgment during these periods of AWOL.  He also indicated that there was evidence that the appellant became addicted to heroin during his service in Vietnam.  In addition, he observed that documentation in the record made it at least as likely as not that the appellant suffered from PTSD.  However, he determined that he was unable to opine, without speculation, as to whether the symptoms of PTSD were so severe, and presented on active duty to the degree that they either led to his substance abuse or led to his disturbance of behavior and judgment resulting in his going AWOL.  

Further, he provided the following:

It is medically possible, but not at least as likely as not, that the [appellant] was suffering from PTSD which led to both his substance abuse and sufficiently poor judgment to go AWOL on both occasions.  However, even if it were to be established that the [appellant] was suffering from PTSD at the time(s) that he went AWOL, and that his substance abuse at the time was secondary to his military-related PTSD, this would not be sufficient to determine that the [appellant] met the criteria for insanity as defined... above.  PTSD can manifest in many ways, but a prolonged period of time in which the [appellant] was not able to make rational decisions such as whether or not it would be appropriate to go AWOL for more than 180 days on two occasions, would be less likely than not to be a part of such a symptoms complex.  If the [appellant] had presented for treatment of his mental health issues while he was on active duty and the diagnosis of PTSD with or without secondary substance abuse was made by a mental health care professional, this might be a mitigating circumstance and could even be a substantial indication of a service-connected mental illness, but it still would be less likely than not that his condition would meet the criteria for insanity...

Therefore, the VA psychiatrist opined that it was less likely than not that the appellant was insane during either of the times he was AWOL for more than 180 days.

During a July 2013 Board hearing, the appellant testified that after he completed his tour in Vietnam as a casualty specialist, he returned home and became a "bush vet."  He stated that he lived in Appalachia, West Virginia, in a makeshift firebase for "quite awhile" before he turned himself into military authorities for his first period of AWOL.  He indicated that he was reassigned to Fort Knox and he was unable to perform his duties, so he requested an undesirable discharge so he could go home to his family.  

First, with respect to the appellant's contentions that his discharge was upgraded, the Board notes that his discharge was not upgraded by the Army Board of Corrections of Military Records.  Throughout the record, the RO informed the appellant that VA recognizes discharges upgraded by the Service Department Board of Correction of Military Records, and it did not recognize the upgraded discharge from the ADRB by direction of the DoD SDRP directive.  In addition, as noted above, the upgraded discharge by the ADRB does not otherwise remove the statutory bar to benefits.  38 C.F.R. § 3.13(g).  Thus, his contentions notwithstanding, his discharge status remains a bar to VA benefits.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

Second, the Board finds there were no compelling circumstances for the appellant's AWOL status.  The appellant's service was meritorious in that he was awarded the Vietnam Campaign medal with 60 device, a Bronze Star Medal, and the Vietnam Service Medal.  However, he was AWOL for over 430 days during his period of service, which was approximately 14 months of his approximately 39 months of service.  The Board places significant probative value on the appellant's characterizations of why he went AWOL that he made at that time:  family problems, personal problems with his wife, and drug and alcohol use.  He stated that he tried to stick it out, but hated the Army.  Indeed, after his Article 15, he was placed in an administrative position at Fort Knox, and went AWOL again.  In later statemetns, the appellant indicates he was AWOL during the first period to take of an ill brother.  The first mention of this reason, however, was made years after discharge in connection with this claim; the Board thus does not find this statement credible and thus it does not indicate compelling circumstances.  For these same reasons, the Board does not find the appellant's statemetns to his treating therapist credible, to include that that his father had his legs amputated, his younger borther was on a dialysis machine.  Despite the appellant's family and personal difficulties at that time, the competent and credible evidence of record does not demonstrate compelling circustmances.  

Third, the Board also finds that the appellant was sane at the time he was AWOL.  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97. In this case, the Board finds that the appellant has not met his burden of showing that he was insane.  First, the service treatment notes reflect no evidence of a major psychiatric disorder.  In fact, in the May 1972 separation examination, the examiner noted a normal clinical psychiatric evaluation.  In an associated report of medical history, the appellant acknowledged that he had depression or excessive worry; however, in his self-reported review of his present health, he stated, "I'm good."  Furthermore, during the August 2010 DRO hearing, the appellant reported that he did not seek psychiatric care until after he was discharged from the Army in the fall of 1972 at a VA facility.

There are conflicting medical opinions on this matter. In April 2009, the appellant's private substance abuse therapist opined that it is more likely than not that appellant was insane after he completed his last deployment.  However, in a May 2011 medical opinion, a VA psychiatrist opined that it was not at least as likely as not that the appellant was suffering from PTSD which led to both his substance abuse and sufficiently poor judgment to go AWOL on both occasions.  The VA psychiatrist noted that, however, even if it were to be established that the appellant was suffering from PTSD at the time(s) that he went AWOL, and that his substance abuse at the time was secondary to his military-related PTSD, this would not be sufficient to determine that the appellant met the criteria for insanity as defined for VA purposes.  

The rationale for the opinion of the substance abuse therapist and the facts upon which the opinion is based are problematic.  The therapist based his conclusions on the appellant's descriptions of his service, his mental state when he went AWOL, and his current symptomatology.  However, the Board has concluded that the appellant's reported history, as noted in the April 2009 private psychiatric evaluation, is not truthful or credible.  For instance, the appellant reported that he had been taking methadone "since the Army put him on it in 1972"; however, there are no service treatment notes that show that the appellant was treated for drug abuse, much less prescribed methadone, during service.  In fact, the appellant reported throughout the record that he hid his substance abuse and alcoholism from the Army until he requested an undesirable discharge to avoid court martial proceedings.  

Alhtough the substance abuse therapist noted that he reviewed and examined the appellant's military and medical history, the Board finds that it is unlikely that the therapist reviewed the appellant's entire claims file.  The Board has made this determination based on the appellant's own testimony during the July 2013 Board hearing that he, himself, had not reviewed the entire claims file.  It follows that, since the appellant did not have a copy of his entire claims file, he was unable to provide it to his private substance abuse therapist for review.  The therapist's reliance on the appellant's reported history that conflicts with evidence in the claims fiel, rather than the reported history along with a review of the relevant evidence in the claims file, significantly reduces the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

In addition, at the bottom of the therapist's April 2009 report, the appellant's treating private family medicine physician noted that he had treated the appellant for approximately 15 years, and he concurred with the substance abuse therapist's opinion.  The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  In addition, there is no explanation as to why the concurrence is provided.  Without supporting explanation and as it appears to be based upon the same erroneous history as provided by the appellant, the physician's endorsement of the substance abuse therapist's opinion is of little probative value.

In contrast, the May 2011 VA psychiatrist offered his opinion based on a thorough and detailed review of all of the evidence, including the appellant's service treatment records and post-service treatment records, and he offered a thorough rationale for the opinion reached that is clearly supported by the evidence of record.  Indeed, the examiner specifically discussed the appellant's assertions as well as other possible causes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment). 

In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the May 2011 VA examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record. 

The evidence does not demonstrate that the appellant, due to disease, exhibited a prolonged deviation from his normal behavior, interfered with the peace of society, or so departed from accepted standards of his community as to lack the ability to adapt to such standards.  Thus, his offenses were the result of intentional wrongdoing for which he knew the consequences.  See 38 C.F.R. § 3.1(n).  As discussed above, the fact that the appellant may have been suffering personal stress or psychiatric issues at the time is not enough to lead to a finding of insanity.  See Beck, 13 Vet. App. at 539.  Accordingly, in light of the foregoing, the Board concludes that the appellant has not met his burden of establishing insanity, and that the preponderance of the evidence weighs against such a finding.  See id.; Struck, 9 Vet. App. at 145; VAOPGCPREC 20-97.

In sum, the appellant was discharged from active military service under other than honorable conditions by reason of being AWOL when he was sane and without compelling circumstances.  The character of his discharge has not been upgraded by the Army Board for Correction for Military Records.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied.  

The Board notes the presence of a June 2008 email in the claims file.  In that email, RS, an employee of the Army Review Boards Agency, indicates that the Army believed it had conveyed VA benefits entitlement by the ADRB granting a discharge upgrade to "General" under Uniform Standards in July 1979 under the DoD Directive for Discharge Review.  The Board notes that it is sympathetic to this statement but is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The appellant is again reminded that an upgrade by the Army Board for Correction of Military Records will lift a bar to VA benefits.  In reaching this decision the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits; the petition to reopen is granted. 

The character of the appellant's discharge for the period of service from November 1969 to June 1972 remains a bar to payment of VA benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


